UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xThe Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the three months ended April 1, 2011, or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 1-5375 PULSE ELECTRONICS CORPORATION (Exact name of registrant as specified in its Charter) PENNSYLVANIA 23-1292472 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1210 Northbrook Drive, Suite 470 Trevose, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 215-355-2900 Former name of registrant: Technitrol, Inc. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of May 10, 2011: 41,599,697 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statements of Changes in Equity (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1a. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Other Information 32 Item 5. Exhibits 32 Exhibit Index 43 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1:Financial Statements Pulse Electronics Corporation and Subsidiaries Consolidated Balance Sheets In thousands April 1, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Long-term assets: Property, plant and equipment Less accumulated depreciation Net property, plant and equipment Deferred income taxes Intangibles assets, net Other assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Long-term liabilities: Long-term debt Convertible senior notes Deferred income taxes Other long-term liabilities Equity: Pulse Electronics Corporation shareholders’ equity: Common stock and additional paid-in capital Retained loss ) ) Accumulated other comprehensive earnings Total Pulse Electronics Corporation shareholders’ equity Non-controlling interest Total equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 3 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended April 1, March 26, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Severance, impairment and other associated costs Cost related to unsolicited takeover attempt Operating loss ) ) Other income (expense): Interest expense, net ) ) Other income (expense), net ) Total other income (expense) ) Loss from continuing operations before income taxes ) ) Income tax benefit Net loss from continuing operations ) ) Net earnings (loss) from discontinued operations ) Net loss ) ) Less: Net earnings attributable to non-controlling interest 48 Net loss attributable to Pulse Electronics Corporation $ ) $ ) Amounts attributable to Pulse Electronics Corporation common shareholders: Net loss from continuing operations $ ) $ ) Net earnings (loss) from discontinued operations ) Net loss attributable to Pulse Electronics Corporation $ ) $ ) Per share data: Basic loss per share: Net loss from continuing operations $ ) $ ) Net earnings (loss) from discontinued operations ) Net loss attributable to Pulse Electronics Corporation $ ) $ ) Diluted loss per share: Net loss from continuing operations $ ) $ ) Net earnings (loss) from discontinued operations ) Net loss attributable to Pulse Electronics Corporation $ ) $ ) See accompanying Notes to Unaudited Consolidated Financial Statements. 4 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) In thousands Three Months Ended April 1, March 26, Cash flows from operating activities - continuing operations: Net loss $ ) $ ) (Earnings) loss from discontinued operations ) Adjustment to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Goodwill and intangible asset impairment, net of income taxes Changes in assets and liabilities, net of the effect of divestitures: Accounts receivable Inventory Prepaid expenses and other current assets Accounts payable and accrued expenses ) Severance, impairment and other associated costs, net of cash payments (excluding goodwill and intangible asset impairments) Other, net Net cash (used in) provided by operating activities ) Cash flows from investing activities – continuing operations: Cash received from dispositions, net Capital expenditures ) ) Proceeds from sale of property, plant and equipment 40 Foreign currency impact on intercompany lending ) Net cash provided by (used in) investing activities 75 ) Cash flows from financing activities – continuing operations: Credit facility borrowings Principal payments on credit facility ) ) Purchases of shares in non-controlling interest ) Dividends paid ) ) Net cash used in financing activities ) ) Net effect of exchange rate changes on cash from continuing operations: ) ) Cash flows of discontinued operations: Net cash used in operating activities ) Net cash used in investing activities ) Net effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents from discontinued operations ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 5 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statement of Changes in Equity Three Months Ended April 1, 2011 (Unaudited) In thousands, except per share data Common stock and paid-in capital Retained Accumulated other comprehensive Non- controlling Total Comprehensive Shares Amount loss income interest equity loss Balance at December 31, 2010 $ $ ) $ $ $ Stock options, awards and related compensation Dividends declared ($0.025 per share) ) ) Purchases of shares in non-controlling interest ) ) Net loss ) 48 ) $ ) Currency translation adjustments Comprehensive loss $ ) Balance at April 1, 2011 $ $ ) $ $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 6 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements Accounting policies Pulse Electronics Corporation is a global producer of precision-engineered electronic components and modules.We sometimes refer to Pulse Electronics Corporation as “Pulse Electronics”, “Pulse”, “the Company”, “we” or “our.”Based on our estimates of the total annual revenues in our primary markets and our share of those markets relative to our competitors, we believe we are a leading global producer of electronic components and modules in the primary markets we serve.Our ticker symbol on the New York Stock Exchange is “PULS.” We operate our business in three segments: · our Network product group which we refer to as Network, · our Power product group which we refer to as Power, and · our Wireless product group which we refer to as Wireless. Network produces a variety of passive components that manage and regulate electronic signals for use in a variety of devices used in local area and wide area networks, such as connectors, filters, filtered connectors, transformers, splitters, micro-filters, baluns and chokes.Power primarily manufactures products that adjust and ensure proper current and voltage, limit distortion of voltage, sense and report current and voltage and cause mechanical movement or actuation, which includes power transformers, chokes, current and voltage sensors, ignition coils, automotive coils and military and aerospace products.Wireless manufactures products related to the capture or transmission of wireless communication signals, such as antennas, antenna modules and antenna mounting components. We also have discontinued operations that include our former electrical contact products business (“Electrical”), medtech components business (“Medtech”) and microelectromechanical systems (“MEMS”) microphone business.The results from these discontinued operations are presented in a single line on our Consolidated Statements of Operations for all periods presented and there are no remaining assets or liabilities related to our discontinued operations on our Consolidated Balance Sheets. Our Consolidated Financial Statements include the accounts of Pulse Electronics and all of our subsidiaries.All material intercompany accounts, transactions and profits are eliminated in consolidation.For a complete description of our accounting policies refer to Note 1, Summary of significant accounting policies, of the Notes to Consolidated Financial Statements included in Pulse Electronics' Form 10-K filed for the year ended December 31, 2010. The results for the three months ended April 1, 2011 and March 26, 2010 have been prepared by our management without audit. In the opinion of management, the consolidated financial statements fairly present in all material respects, the financial position, results of operations and cash flows for the periods presented.To the best of our knowledge and belief, all adjustments have been made to properly reflect income and expenses attributable to the periods presented.Except for severance, impairment and other associated costs and costs related to unsolicited takeover attempt, all such adjustments are of a normal recurring nature.Our operating results for the three months ended April 1, 2011 are not necessarily indicative of annual results. Recently adopted accounting pronouncements In October 2009, FASB issued an ASU to address the accounting for multiple-deliverable sales arrangements. This update provided guidance to enable vendors to account for products or services (deliverables) separately, rather than as a combined unit.This ASU also expanded the required disclosures related to a vendor’s multiple-deliverable revenue arrangements.This guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010.Adoption of these provisions did not have a material impact to our Consolidated Financial Statements. 7 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Accounting policies, continued New accounting pronouncements In December 2010, FASB amended its authoritative guidance related to business combinations that are material on an individual or aggregate basis.These amendments clarify existing guidance for comparative financial statements that include a business combination.Specifically, revenue and earnings of the combined business are required to be disclosed as though the combination had occurred as of the beginning of the comparable prior annual reporting period.Also, the amendment expands supplemental pro forma disclosures to include a description of the nature and amount of nonrecurring pro forma adjustments, to revenue and earnings, which are directly attributable to the business combination.This guidance is prospective for business combinations with an acquisition date on or after the first day of our fiscal 2012.We are currently evaluating the effect that this guidance may have on our Consolidated Financial Statements. (2)Divestitures Electrical:On September 2, 2010, we completed the divestiture of our former Electrical business in Europe and Asia to Tinicum Capital Partners II, L.P., (“Tinicum”).Our net cash proceeds were approximately $53.3 million in cash, including normal working capital adjustments and other financial adjustments.On January 4, 2010, we divested Electrical’s North American operations for an amount immaterial to our Consolidated Financial Statements. Electrical produced a full array of precious metal electrical contact products that range from materials used in the fabrication of electrical contacts to completed contact subassemblies.Net proceeds from each transaction, after funding related retirement plan obligations and transaction costs, were primarily used to repay our outstanding debt.We have reflected the results of Electrical as a discontinued operation on the Consolidated Statements of Operations for all periods presented.Electrical’s net sales and earnings (loss) before income taxes for the three months ended April 1, 2011 and March 26, 2010, respectively, were as follows (in thousands): April 1, March 26, Net sales $ $ Earnings (loss) before income taxes ) Medtech:On June 25, 2009, we completed the disposition of our Medtech components business to Altor Fund III (“Altor”). Medtech was headquartered in Roskilde, Denmark with manufacturing facilities in Denmark, Poland and Vietnam producing components for the hearing aid, high-end audio headset and medical device markets.We had no activity related to Medtech in the three months ended April 1, 2011. We reflected the results of Medtech as a discontinued operation on the Consolidated Statement of Operations for the three months ended March 26, 2010.Medtech’s loss before income taxes for the three months ended March 26, 2010 was approximately $0.2 million on no net sales. We have no material continuing involvement with Medtech. MEMS: During 2009, we divested our microelectromechanical systems microphone business located in Denmark and Vietnam.We had no activity related to MEMS in the three months ended April 1, 2011.We reflected the results of MEMS as a discontinued operation on the Consolidated Statements of Operations for the three months ended March 26, 2010.MEMS’ net sales and loss before income taxes for the three months ended March 26, 2010 were less than $0.1 million and approximately $0.2 million, respectively. 8 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (3)Financial statement details The following are details of certain financial statement captions at April 1, 2011 and December 31, 2010: April 1, December 31, Inventory: Finished goods $ $ Work in process Raw materials and supplies $ $ Accrued expenses and other current liabilities: Income taxes payable $ $ Accrued compensation Other accrued liabilities $ $ During the first quarter of 2011, a majority owned subsidiary announced a plan to purchase its own common stock that is publicly traded on a non-U.S. exchange and purchased approximately $3.5 million of its own common stock using its cash on hand.These purchases were accounted for as equity transactions, and the difference between the book value and fair value of the stock acquired of approximately $0.3 million was credited to our additional paid-in capital. (4)Intangible assets We assess the impairment of long-lived assets, including identifiable intangible assets subject to amortization and property, plant and equipment, whenever events or changes in circumstances indicate the carrying value may not be recoverable.Factors we consider important that could trigger an impairment review include significant changes in the use of any asset, changes in historical trends in operating performance, changes in projected operating performance, stock price and other significant negative economic trends. Prior to 2011, we had goodwill on our Consolidated Balance Sheets subject to an annual impairment review.The annual review of our indefinite-lived intangible assets was performed in our fourth fiscal quarter of each year, or more frequently if indicators of a potential impairment existed, to determine if the carrying amount of these intangible assets were impaired.The impairment review process compares the fair value of each reporting unit, where goodwill resided, with its carrying value.If the net book value of the reporting unit exceeded its fair value, we would perform the second step of the impairment test that required an allocation of the reporting unit’s fair value to all of its assets and liabilities in a manner similar to a purchase price allocation, with any residual fair value being allocated to goodwill.An impairment charge was recognized only when the implied fair value of a reporting unit’s goodwill was less than its carrying amount.Our impairment review incorporated both an income and comparable-companies market approach to estimate potential impairment.The use of multiple valuation techniques resulted in a more accurate indicator of the fair value of each reporting unit, rather than the use of only an income approach. 9 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (4)Intangible assets, continued The income approach is based on estimating future cash flows using various growth assumptions and discounting based on a present value factor.We developed the future net cash flows during our annual budget process, which was completed in the fourth fiscal quarter of each year.However, estimates of future cash flows were updated in conjunction with any goodwill recoverability analysis that was performed independent of our annual review.The growth rates we used were an estimate of the future growth in the industries in which we participate and were adjusted, if necessary, for issues specific to our business and our position in the industry.Our discount rate assumption was based on an estimated cost of capital, which we determined annually based on market participant estimated costs of debt and equity relative to our capital structure. The comparable-companies market approach considered the trading multiples of our peer companies to compute our estimated fair value.The majority of the comparable-companies utilized in our evaluation were included in the Dow Jones U.S. Electrical Components and Equipment Industry Group Index. The following is a summary of our intangible assets at April 1, 2011 and December 31, 2010 (in thousands): April 1, December 31, Intangible assets subject to amortization(definite lives): Customer relationships $ $ Technology Other Total Accumulated amortization: Customer relationships ) ) Technology ) ) Other ) ) Total ) ) Net intangible assets subject to amortization Intangible assets not subject to amortization (indefinite lives): Tradename Other intangibles, net $ $ Amortization expense was approximately $0.4 million and $0.9 million for the three months ended April 1, 2011 and March 26, 2010, respectively.The decrease in the amortization expense from the three months ended March 26, 2010 to the three months ended April 1, 2011 was primarily the result of lower amortizing intangibles due to impairment charges recorded during 2010. The weighted average life of our finite intangible assets is approximately 1.9 years as of April 1, 2011.Estimated annual amortization expense for each of the next five years is as follows (in thousands): Year Ending $
